Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of its cited US patent (11053660) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6,9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonerud (WO 2004/072387A1).
 	Re claim 1, Sonerud teaches a coupling assembly for releasably mounting, and hydraulically coupling, a tool to a work machine (generally see “Field of the Invention” and “Background of the Invention”, page 10, lines 1-15) comprising: 
a mount (generally 100) attachable to the work machine and configured to receive the tool (generally 200) in a mounted position of the tool; 
a rigid retaining body (generally 105) movable in translation relative to the mount along a translation axis between a retaining position (generally figure 3) for retaining the tool to the mount and a release position (generally figure 2) for releasing the tool from the mount; 
a first and a second actuator (generally 113 & 113 on the outside lateral sides in figure 5) operable to move the retaining body between the retaining and release positions; and 
a hydraulic coupling manifold (generally 114, page 13, lines 1-11) movable in translation relative to the mount along the translation axis for 
 	Re claims 2,11, Sonerud teaches a third actuator (generally the center actuator 113 in figure 5) associated with the hydraulic coupling manifold to move the hydraulic coupling manifold between a coupled position for hydraulically coupling the tool to the machine and an uncoupled position for hydraulically uncoupling the tool from the machine.
 	Re claims 3,12, Sonerud teaches (generally figure 5) the third actuator is mounted within the hydraulic coupling manifold and extends outward in a direction opposite the rigid retaining body.
 	Re claim 4, Sonerud (generally figures 3-6) teaches the hydraulic coupling manifold includes a plurality of quick connect hydraulic couplings (generally not numbered) for coupling to corresponding hydraulic couplings (generally not numbered) on the tool.
 	Re claim 5, Sonerud teaches (generally figure 5) the hydraulic coupling manifold includes a first passage (generally not numbered) through which the first actuator extends and a second passage (generally not numbered) through which the second actuator extends.

 	Re claim 9, Sonerud teaches (generally figure 5) the first actuator extend parallel to the second actuator and the hydraulic coupling manifold extends between the first actuator and the second actuator.
 	Re claim 10, Sonerud teaches coupling arrangement for releasably mounting, and hydraulically coupling, a tool to a work machine (generally see “Field of the Invention” and “Background of the Invention”, page 10, lines 1-15), comprising: a coupling assembly, comprising: 
a mount (generally 100) attachable to the work machine and configured to receive the tool (generally 200) in a mounted position of the tool; 
a rigid retaining body (generally 105) movable in translation relative to the mount along a translation axis between a retaining position for retaining (generally figure 3) the tool to the mount and a release position for releasing (generally figure 2) the tool from the mount; 
first and second actuators (generally 113 & 113 on the outside lateral sides in figure 5) operable to move the retaining body between the retaining and release positions; and 

a hydraulic power transmission coupling (generally figure 6, 204) attachable to the tool and configured to couple to the hydraulic coupling manifold.
 	Re claim 13, Sonerud teaches the hydraulic power transmission coupling is mounted on a bracket (generally figure 6, 203) configured to engage the rigid retaining body in the retaining position.
 	Re claim 14, Sonerud teaches (generally figures 3-6) the hydraulic coupling manifold includes one or more quick connect hydraulic couplings (generally not numbered) and the hydraulic power transmission coupling includes a one or more second quick connect hydraulic couplings (generally not numbered), and wherein the hydraulic coupling manifold is movable between a coupled position in which the one or more quick connect hydraulic couplings of hydraulic coupling manifold are fluidly coupled to the one or more second quick connect hydraulic couplings of the hydraulic power transmission coupling and an uncoupled position in which 
 	Re claim 15, Sonerud teaches (generally figures 3,6) the one or more quick connect hydraulic couplings of the hydraulic coupling manifold include three or more, linearly arranged, quick connect hydraulic couplings.
 	Re claim 16, Sonerud teaches (generally figure 5) the hydraulic coupling manifold includes a first passage (generally not numbered) through which the first actuator extends, wherein the first actuator has a cylindrical exterior surface and the first passage circumferentially surrounds the exterior surface of the first actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8,21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonerud (WO 2004/072387A1).
 	Re claims 7,8, Sonerud does not mention a friction-reducing interface between the exterior surface of the first actuator and the first passage. However, official notice is taken that using grease, and low friction bearings/bushings and similar are well-known in the art to avoid generating unwanted heat and debris from friction and extend service life of components. It would have been obvious ton one of ordinary skill in the art prior to filing to have modified Sonerud as claimed in order to avoid generating unwanted heat and debris from friction and extend service life of components.
 	Re claim 21, Sonerud teaches the hydraulic coupling manifold (generally 114) movable along the translation axis but not relative to the retaining body (generally 105). However, making items movable/ adjustable (using any well-known means, such as cylinder-rod actuators) allows greater control choices, and moving just one of manifold and retaining body .

Claims 22,23 are rejected under 35 U.S.C. 103 as being unpatentable over Sonerud (WO 2004/072387A1) in view of Wimmer (US 7,963,054).
 	Re claim 22, Sonerud does not appear to teach the retaining body is pivotably connected to the mount. However, use of pivotal connections to move retaining bodies relative a mount are known such as shown by Wimmer (generally figures 1,3; actuator 10, wedge bar 5 pivotally attached to mount 17 via pivot points in figures 1-3) which allows actuation of movement of retaining bodies with greater construction variations/ tolerance (as can pivot some) and also allows more choices in where attached and orientation where the body is attached on the mount. Thus it would have been obvious to one of ordinary skill in the art prior to filing to have modified Sonerud as claimed in order to allow functioning with greater 
 	Re claim 23, Sonerud does not appear to teach the hydraulic coupling manifold is movable along the translation axis relative to the exterior surface of the first actuator. However, use of pivotal connections to allow relative moment are known such as shown by Wimmer (generally figures 1,3; actuator 10, wedge bar 5 pivotally attached to mount 17 via pivot points in figures 1-3) to allow actuation of movement of retaining with greater construction variations/ tolerance (as can pivot some) and also allows more choices in where attached and orientation where the actuators/manifold are attached. Thus it would have been obvious to one of ordinary skill in the art prior to filing to have modified Sonerud as claimed in order to allow functioning with greater construction tolerances/ variations, and more equivalent movement/construction choices to allow use in varied construction and field situational needs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  	Applicant did not argue the official notice in the the rejections of claims 7-8 and so it is agreed as being well-known in the art as stated.

Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
 	Applicant argued that Sonerud did not teach the first and second actuators as guides for moving along the translation axis because the “hydraulic cylinders 113 of Sonerud are positioned inward of guides 108...that requires the use of additional guide structure in the assembly for guiding the coupling ramp”.  However if there is additional guides as applicant argues, and examiner is not arguing nor agreeing to this assertion, that still does not negate that Sonerud teaches the first and second actuators being used as guides as broadly claimed. Thus Sonerud still teaches the claimed limitations. Regarding new claims being allowable, see the above rejections as to why they are not believed novel in view of the known art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652